                                          Case 4:20-cv-04348-YGR Document 6 Filed 01/15/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        JAMES DAVID WILLIAMS,
                                   7                                                         Case No. 20-cv-04348-YGR (PR)
                                                         Plaintiff,
                                   8
                                                   v.                                        ORDER GRANTING IN FORMA
                                   9                                                         PAUPERIS STATUS; AND GRANTING
                                        CRAIG KOENIG, et al.,                                PLAINTIFF’S MOTION TO SCREEN
                                  10                                                         COMPLAINT
                                                         Defendants.
                                  11

                                  12            Plaintiff’s application for in forma pauperis status is GRANTED. The total filing fee due
Northern District of California
 United States District Court




                                  13   is $350.00. The initial partial filing fee due for Plaintiff at this time is $3.20. A copy of this

                                  14   Order and the attached instruction sheet will be sent to Plaintiff, the Prison Trust Account Office

                                  15   and the Court’s Financial Office.

                                  16            Also before the Court is Plaintiff’s “Motion to Request Service of This Action to

                                  17   Defendants.” Dkt. 4. The Court will construe Plaintiff’s motion as a request for the Court to

                                  18   screen the complaint under 28 U.S.C. § 1915A. His motion is GRANTED. The Court will

                                  19   conduct its initial review of the complaint pursuant to 28 U.S.C. § 1915A in a separate written

                                  20   Order.

                                  21            This Order terminates Docket nos. 2 and 4.

                                  22            IT IS SO ORDERED.

                                  23   Dated: January 15, 2021

                                  24                                                    ______________________________________
                                                                                        JUDGE YVONNE GONZALEZ ROGERS
                                  25                                                    United States District Judge
                                  26
                                  27

                                  28
                                             Case 4:20-cv-04348-YGR Document 6 Filed 01/15/21 Page 2 of 2




                                   1

                                   2

                                   3

                                   4                             UNITED STATES DISTRICT COURT
                                                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                   5

                                   6
                                                       INSTRUCTIONS FOR PAYMENT OF PRISONER’S FILING FEE
                                   7

                                   8
                                       The prisoner shown as the plaintiff or petitioner on the attached order has filed a civil action in
                                   9   forma pauperis in this court and owes to the court a filing fee. Pursuant to 28 U.S.C. § 1915, the
                                       fee is to be paid as follows:
                                  10

                                  11                   The initial partial filing fee listed on the attached order should be
                                                       deducted by the prison trust account office from the prisoner’s trust
                                  12                   account and forwarded to the clerk of the court as the first installment
Northern District of California




                                                       payment on the filing fee. This amount is twenty percent of the
 United States District Court




                                  13                   greater of (a) the average monthly deposits to the prisoner’s account
                                                       for the 6-month period immediately preceding the filing of the
                                  14                   complaint/petition or (b) the average monthly balance in the
                                                       prisoner’s account for the 6-month period immediately preceding the
                                  15                   filing of the complaint/petition.

                                  16                   Thereafter, on a monthly basis, 20 percent of the preceding month’s
                                                       income credited to the prisoner’s trust account should be deducted
                                  17                   and forwarded to the court each time the amount in the account
                                                       exceeds ten dollars ($10.00). The prison trust account office should
                                  18                   continue to do this until the filing fee has been paid in full.

                                  19   If the prisoner does not have sufficient funds in his/her account to pay the initial partial filing fee,
                                       the prison trust account office should forward the available funds, and carry the balance forward
                                  20   each month until the amount is fully paid.
                                  21   If the prisoner has filed more than one complaint, (s)he is required to pay a filing fee for each case.
                                  22   The trust account office should make the monthly calculations and payments for each case in
                                       which it receives an order granting in forma pauperis and these instructions.
                                  23
                                       The prisoner’s name and case number must be noted on each remittance. The initial partial
                                  24   filing fee is due within thirty days of the date of the attached order. Checks should be made
                                       payable to Clerk, U.S. District Court and sent to Prisoner Accounts Receivable, U.S. District
                                  25
                                       Court, 450 Golden Gate Avenue, Box 36060, San Francisco, CA 94102.
                                  26
                                       cc:     Plaintiff/Petitioner
                                  27           Finance Office
                                                Prison Trust Account Office
                                  28
                                                                                           2
